Title: To John Adams from Christopher McPherson, 25 October 1811
From: McPherson, Christopher
To: Adams, John



Sir
Virgina Richmond 25th. October 1811

I take the liberty of enclosing you herewith a Pamphlet of Nimrod Hughes’s prophecy as well as a pamphlet of my own. I will thank you to forward me by return mail the Message and other papers I delivered you in Jan’ry 1800 addressed to yourself and the Senate of the U.S. not acted upon by them; as I have advertized agreeable to Law, that I mean to lay the same before the next Session of Congress—and the only Copy I had, is by some means withheld by some Members of the last General Assembly of this State.—Should you have left them with the Public Papers in the Office of the Secretary of State—please inform me the mode by which I may obtain them with the least possible delay.
I am with great Respect / Sir, / Your Most Obedt. Servant

Christr. McPherson